            Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
KAREEM NISBETT, on behalf of himself and
all other persons similarly situated,
                                                           CONSENT DECREE

                                    Plaintiff,             No. 1:20-cv-10073 (RA)

                -against-

CREDIBLE LABS INC.,

                                     Defendant.
-------------------------------------------------------X

       This Consent Decree is entered into as of the Effective Date, as defined below

in Paragraph 9, by and between the following parties: Plaintiff Kareem Nesbitt

( Plaintiff ) and Credible Labs Inc. ( Defendant ). Plaintiff and Defendant are

collectively referred to as the Parties for the purposes and on the terms specified

herein.

                                        RECITALS

       1.       Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§

12181-12189 (the ADA ), and its implementing regulation, 28 C.F.R. pt. 36,

prohibit discrimination on the basis of disability in the full and equal enjoyment of

the goods, services, facilities, privileges, advantages, and accommodations by any

private entity that owns, leases (or leases to), or operates any place of public

accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

       2.       On or about December 1, 2020, Plaintiff filed the above-captioned

action in the United States District Court for the Southern District of New York




                                                            Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
           Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 2 of 14




(the Action ). Plaintiff alleges that Defendant s website and mobile applications

(together, the Website ) are not fully accessible to individuals with disabilities in

violation of the Americans with Disabilities Act of 1990 (the ADA ), the New York

State Human Rights Law (the NYSHRL ); and the New York City Human Rights

Law (the NYCHRL ).

      3.       Defendant expressly denies that the Website violates any federal, state

or local law, including the ADA, the NYCHRL, and the NYCHRL, that this Court is

a proper venue, and any other wrongdoing or liability whatsoever. By entry into

this Consent Decree, Defendant does not admit any wrongdoing.

      4.       This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

      5.       This Consent Decree is entered into by Plaintiff, individually, but is

intended by the parties to inure to the benefit of vision impaired individuals who

are members of the putative class alleged in the Complaint.

                                  JURISDICTION

      6.       Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal

computers, laptops, mobile devices, tablets, and other similar technology. Plaintiff

contends that the Website is a service, privilege, or advantage of a place of public

accommodation subject to Title III of the ADA. 42 U.S.C. §§12181(7), 12182(a).

Defendant denies that the Website is a public accommodation or that it is a place

of public accommodation or otherwise subject to Title III of the ADA and/or


                                          -2-

                                                       Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
           Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 3 of 14




NYCHRL.

      7.       This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and

42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this

Consent Decree, venue is appropriate.

                              AGREED RESOLUTION

      8.       Plaintiff and Defendant agree that it is in the Parties best interest to

resolve the Action on mutually agreeable terms without further litigation.

Accordingly, the Parties agree to the entry of this Consent Decree without trial or

further adjudication of any issues of fact or law raised in Plaintiff's Complaint. In

resolution of this Action, the Parties hereby AGREE to the following:

                                       DEFINITIONS

      9.        Effective Date means the date on which this Consent Decree is

entered on the Court s Docket Sheet following approval by the Court.

      10.      Commercially Reasonable Efforts means, with respect to a given

goal or obligation, the efforts that a reasonable entity in Defendant s position

would use to achieve that goal or obligation. Any disagreement by the Parties as to

whether Defendant has used Commercially Reasonable Efforts as provided for

under this Consent Decree shall be subject to the dispute resolution procedures set

forth in paragraphs 14 through 17 of this Consent Decree. Commercially

Reasonable Efforts shall be interpreted so as to not require Defendant to undertake

efforts the cost, difficulty or impact on the Website of which could constitute an

undue burden, as defined in Title III of the ADA but as applied solely to the Website


                                          -3-

                                                       Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
          Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 4 of 14




  as though the Website were a standalone business entity, or which efforts could

result in a fundamental alteration in the manner in which Defendant operates the

Website     or the primary functions related thereto, or which could result in a loss

of revenue or traffic on their Website-related operations.

                                       TERM

      11.     The term of this Consent Decree shall commence as of the Effective

Date and remain in effect for the earlier of: (a) sixty (60) months from the Effective

Date; (b) the date, if any, that the United States Department of Justice adopts

regulations for websites under Title III of the ADA; or (c) any of (i) the Supreme

Court of the United States, (ii) the United States Court of Appeals for the Second

Circuit, or (iii) the United States District Court for the Southern and Eastern

Districts of New York holds that a website is not covered as a                   public

accommodation under Title III of the ADA.

            GENERAL NONDISCRIMINATION REQUIREMENTS

      12.     Pursuant to the terms of this Consent Decree, Defendant:

              a.    shall not deny persons with a disability (as defined under the

ADA), including the Plaintiff, the opportunity to participate in and benefit from

the goods, services, privileges, advantages, and accommodations through the

Website as set forth herein (see 42 U.S.C. §12182(b)(1)(A)(i), 28 C.F.R. §

36.202(a)); and

              b.    shall use Commercially Reasonable Efforts to provide persons

with a disability (as defined under the ADA), including Plaintiff, an equal


                                         -4-

                                                      Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
        Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 5 of 14




opportunity to participate in or benefit from the goods, services, privileges,

advantages, and accommodations provided through the Website as set forth herein

(see 42 U.S.C. § 12182(b)(2)(A)(ii), 28 C.F.R. § 36.202(b)); and

             c.     shall use Commercially Reasonable Efforts to ensure that

persons with a disability (as defined under the ADA), including Plaintiff, are not

excluded, denied services, segregated, or otherwise treated differently because of

the absence of auxiliary aids and services, through the Website as set forth herein

(see 42 U.S.C. § 12182(b)(2)(A)(iii), 28 C.F.R. § 36.303).

                  COMPLIANCE WITH TITLE III OF THE ADA

      13.    Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and

accommodations provided by and through the Website (including all pages

therein), including websites (including all pages therein and linked to therefrom)

that can be navigated to from the Website or which when entered reroute to the

Website (collectively the Websites ), according to the following timeline and

requirements provided that the following dates will be extended in the instance

that the Department of Justice issues regulations for websites under Title III of the

ADA while this Consent Decree is in effect and which contain compliance dates

and/or deadlines further in the future than the dates set forth herein:

             a.     Within twenty-four (24) months of the Effective Date, to the

extent not already done, Defendant shall modify the Websites as needed to

substantially conform to the Web Content Accessibility Guidelines 2.0 and/or Web


                                         -5-

                                                     Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
         Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 6 of 14




Content Accessibility Guidelines 2.1 Level A Success Criteria to the extent

determined to be applicable, or any other WCAG guidelines deemed to be

applicable, in such a manner so that the Websites will be accessible to persons with

vision disabilities.

             b.        The Parties acknowledge that Defendant s obligations under

this Consent Decree do not include: (i) substantial conformance with WCAG

standards for third party content and/or other content or advertisements and/or

websites that Defendant does not own, operate, prepare or control but that are

linked from the Websites (including, but not limited to, any content/websites

hosted by third parties and implemented on the Websites); and (ii) the provision

of narrative description for videos. The Parties also agree that if the U.S.

Department of Justice or a Court with jurisdiction over this matter determines that

the WCAG standards or any successor standard that Defendant may have utilized

are not required by applicable law, Defendant may choose, in its discretion, to

cease the remediation efforts described above.

             c.        In achieving such conformance, Defendant may, among other

things, rely upon, in whole or in part, the User Agent Accessibility Guidelines

( UAAG ) 1.0; the Authoring Tool Accessibility Guidelines ( ATAG ) 2.0; the

Guidance on Applying WCAG guidelines to Non-Web Information and

Communications Technologies ( WCAG2.1ICT ), published by the Web

Accessibility Initiative of the World Wide Web Consortium ( W3C ); as well as

other guidance published by the W3C s Mobile Accessibility Task Force; or any


                                         -6-

                                                     Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
        Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 7 of 14




combination thereof. If Defendant, in reasonably relying upon any of the

foregoing, fail to achieve substantial conformance with the applicable WCAG

standard, Defendant will have nonetheless met its obligations. Nothing herein

shall prevent Defendant from using measures designed to increase search engine

optimization.

               d.     If Defendant is unable to achieve substantial conformance with

the applicable WCAG guidelines despite having used Commercially Reasonable

Efforts to achieve substantial conformance, it shall be deemed to have satisfied its

obligations under this Consent Decree as set forth herein regarding remediation of

the Website.

                    PROCEDURES IN THE EVENT OF DISPUTES

      14.      The procedures in Paragraphs 15 through 17 must be exhausted if (i)

Plaintiff alleges Defendant has failed to meet its obligations under this Consent

Decree or (ii) Defendant alleges that there is a criteria of the chosen WCAG

guidelines with which it cannot substantially comply as set forth herein. No breach

will exist by Defendant in connection with such allegations until the following

procedures have been exhausted.

      15.      If a Party believes that the other Party has not complied in all material

respects with any provision of the Consent Decree, that Party shall provide the

other Party with written notice of non-compliance containing the following

information: (i) the alleged act of non-compliance; (ii) a reference to the specific

provision(s) of the Consent Decree that is not being complied with in all material


                                           -7-

                                                        Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
        Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 8 of 14




respects; (iii) a statement of the remedial action sought by the initiating party; and

(iv) a reasonably detailed statement of the specific facts, circumstances and legal

argument supporting the position of the initiating party. Plaintiff will notify

Defendant in writing after the dates for compliance set forth herein if Plaintiff

believes that the Website is in any way not compliant with this Consent Decree.

Defendant will notify Plaintiff in writing if it believes there is a criterion of this

Consent Decree with which it cannot substantially comply. All notifications must

include reasonable detail and shall be made in the manner set forth in Paragraph

20.

      16.    Within 90 days of either Party receiving notice as described in

Paragraph 15, the other Party will respond in writing to the notice. Within 30 days

of receipt of the response, the Parties will meet by telephone, or in person, in an

attempt to informally resolve the issue.

      17.    If the issue remains unresolved within 30 days of the meeting

referenced in Paragraph 16, the Parties will each have an additional 30 days to

select an expert and the two experts will mutually select an independent

accessibility consultant with substantial experience in accessible website design

who will evaluate the particular item(s) raised based on whether a person, who has

a disability and uses screen reader software and has average screen reader

competency ( person with a Visual Impairment who has average screen reader

competency ), can adequately utilize the Website.




                                           -8-

                                                      Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
        Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 9 of 14




      18.    No breach will exist unless (a) the independent accessibility

consultant determines that a particular item(s) cannot be accomplished by a

person with a disability who has average screen reader competency using a

prominent commercially available screen reader such as Jaws, Voiceover, or NVDA

in combination with one of the following browsers (in versions of which that are

currently supported by their publishers): Internet Explorer, Firefox, Safari and

Chrome; and (b) Defendant fails to remedy the issue using Commercially

Reasonable Efforts within a reasonable period of time of not less than 90 days of

receiving the accessibility consultant s opinion. If the accessibility consultant

believes that a reasonable time using Commercially Reasonable Efforts to remedy

the items found not to be usable is longer than 90 days, then the Parties may agree

on a longer period without leave of Court so long as the extension is documented

in writing and executed by the Parties to this Agreement or their respective

counsel. If the accessibility consultant finds that a particular item found not to be

usable cannot be remedied using Commercially Reasonable Efforts, Defendant

shall not be obligated to remedy that item.

      19.    Any of the time periods in Paragraphs 16 through 18 may be extended

by mutual agreement of the Parties.

      20.    Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail

or United States first class mail, addressed as follows:




                                         -9-

                                                      Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
       Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 10 of 14




             For PLAINTIFF:            Douglas B. Lipsky, Esq.
                                       LIPSKY LOWE LLP
                                       420 Lexington Avenue, Suite 1830
                                       New York, New York 10017-6705
                                       Tel: (212) 392.4772
                                       E-mail: doug@lipskylowe.com

             For DEFENDANT:            Steven G. Mintz, Esq.
                                       MINTZ & GOLD LLP
                                       600 Third Avenue, 25th Floor
                                       New York, NY 100016
                                       Tel: (212) 696-4848
                                       E-mail: mintz@mintzandgold.com

               ENFORCEMENT AND OTHER PROVISIONS

      21.   The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.

      22.   If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be

deemed restated to reflect as nearly as possible and to the fullest extent permitted

by applicable law its original intent and shall not, in any event, affect any other

provisions, all of which shall remain valid and enforceable to the fullest extent

permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

      23.   The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with vision disabilities as

defined by the ADA, including those who utilize a screen reader to access the

Website, which disabled persons shall constitute third-party beneficiaries to this


                                       -10-

                                                     Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
         Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 11 of 14




Consent Decree, but it does not bind members of the putative class identified in

Plaintiff s Complaint as no class has been certified.

       24.   The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant to this Consent Decree.

                   CONSENT DECREE HAS BEEN READ

       25.   This Consent Decree has been carefully read by each of the Parties,

and its contents are known and understood by each of the Parties. This Consent

Decree is signed freely by each party executing it. The Parties each had an

opportunity to consult with their counsel prior to executing the Consent Decree.


 PLAINTIFF                                 CREDIBLE LABS INC.



 By:                                       By:

 Name:                                     Name: Stephen Dash

 Date:                                     Title:   CEO

                                                    05 / 27 / 2021
                                           Date:

APPROVED AS TO FORM AND CONTENT:

                                           PLAINTIFF S COUNSEL
 Dated:


                                           By:

                                           Douglas B. Lipsky, Esq.
                                           LIPSKY LOWE LLP
                                           420 Lexington Avenue, Suite 1830
                                           New York, New York 10017-6705


                                        -11-

                                                        Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 12 of 14
        Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 13 of 14




                     COURT APPROVAL, ADOPTION, AND
                      ENTRY OF THE CONSENT DECREE

      THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

      1)     This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and

42 U.S.C. § 12188;

      2)     The provisions of this Consent Decree shall be binding upon the

Parties;

      3)     This Consent Decree is for settlement purposes only and does not

constitute an admission by Defendant of any of the allegations contained in the

Complaint or any other pleading in this Action, nor does it constitute any finding

of liability against Defendant;

      4)     The Court s jurisdiction over this matter shall continue for sixty (60)

months; and

      5)     This Consent Decree shall be deemed as adjudicating, once and for all,

the merits of each and every claim, matter, and issue that was alleged, or could

have been alleged by Plaintiff in the Action based on, or arising out of, or in

connection with, the allegations in the Complaint.

       NOW THEREFORE, the Court approves the Consent Decree and in doing




                                                      Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
      Case 1:20-cv-10073-RA Document 15 Filed 06/01/21 Page 14 of 14




so specifically adopts it and makes it an Order of the Court.

      SO ORDERED:



                                       Ronnie Abrams, U.S.D.J.
                                         June 3, 2021




                                                    Doc ID: 91ea326c6362bbe084ce0e6641815ea6fe6723b4
